                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    JULIUS KORNHAUSER,
                                                          Civil Action No. 19-21710 (RBK)
                Petitioner,

         v.
                                                              OPINION AND ORDER
    WARDEN DAVID ORTIZ,

                Respondent.

        Before the Court is Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241. In accordance with Rule 4 of the Rules Governing Section 2254 Cases, applicable to §

2241 cases through Rule 1(b) of the Rules Governing Section 2254 Cases, this Court has screened

the Petition for dismissal and determined, with the following caveats, that dismissal without an

answer and the record is not warranted. The Court will grant in part Petitioner’s motion for

expedited relief and order an expedited response from Respondent.

        That said, the Court will only permit Petitioner’s claims as to his halfway house release

date to proceed.1 As to the remainder of the Petition, under § 2241(c)(3), “[t]he writ of habeas

corpus shall not extend to a prisoner unless . . .. He is in custody in violation of the Constitution

or laws or treaties of the United States.” In other words, a petitioner must satisfy: “the status



1
  Although 28 U.S.C. § 2241 contains no statutory exhaustion requirement, a federal prisoner
ordinarily may not bring a petition for writ of habeas corpus under 28 U.S.C. § 2241, challenging
the execution of his sentence, until he has exhausted all available administrative remedies. See,
e.g., Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000). In some cases, however, courts have
excused a failure to exhaust where it appeared that if a petitioner’s claim were meritorious, they
would be released to a halfway house sooner than the estimated time to exhaust his administrative
remedies. See, e.g., Ferrante v. Bureau of Prisons, 990 F. Supp. 367, 370 (D.N.J. 1998) (citing
Snisky v. Pugh, 974 F. Supp. 817, 819 (M.D. Pa. 1997)); see also Rodriguez v. Shartle, No. 12-
1656, 2012 WL 5451458, at *1 (D.N.J. Nov. 7, 2012). The Court finds that the circumstances as
stated may excuse Petitioner’s failure to exhaust and are sufficient, at least, to survive screening.
requirement that the person be ‘in custody,’ and the substance requirement that the petition

challenge the legality of that custody on the ground that it is ‘in violation of the Constitution or

laws or treaties of the United States.’” See, e.g., Wilson v. Montgomery Cty., Pa., No. 09-0371,

2009 WL 1322362, at *4 (D.N.J. May 12, 2009) (quoting 28 U.S.C. § 2241(c)(3)) (citing Maleng

v. Cook, 490 U.S. 488, 490 (1989)).

       “Challenges to the validity of any confinement or to particulars affecting its duration are

the province of habeas corpus; requests for relief turning on circumstances of confinement may be

presented in a § 1983 [or Bivens] action.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (citation

omitted). “[U]nless the claim would fall within the ‘core of habeas’ and require sooner release if

resolved in the plaintiff’s favor, a prison confinement action . . . is properly brought under § 1983”

or a Bivens action. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

       With those principles in mind, the Court finds that Petitioner’s claims seeking specific

medical care do not sound in habeas. A petition for writ of habeas corpus seeks to challenge the

fact or length of confinement. Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Petitioner’s

challenges to his medical care, however, do not challenge the fact or duration of his custody, i.e.,

his conviction or sentence, as unconstitutional.

       Stated differently, because a finding in Petitioner’s favor on his medical requests, such as

ordering Respondent to give him insulin or his other requested medical treatment “would not

[directly] alter [the length of] his sentence or undo his conviction,” he cannot proceed on those

claims by habeas petition. Leamer, 288 F.3d at 542; see, e.g., Levi v. Ebbert, 353 F. App’x 681,

681 (3d Cir. 2009); see also Eiland v. Warden Fort Dix FCI, 634 F. App’x 87, 89 (3d Cir. 2015)

(holding that claims of inadequate medical care “do not sound in habeas corpus”).




                                                   2
          Consequently, to the extent that Petitioner seeks relief in the form of specific medical

treatment, the Court will dismiss those claims for lack of jurisdiction, without prejudice to any

right Petitioner may have to bring a declaratory judgment or other civil action in an appropriate

court.

          Accordingly, IT IS on this 28th day of February 2020,

          ORDERED that to the extent the Petition seeks relief in the form of specific medical

treatment, those claims are DISMISSED for lack of jurisdiction without prejudice to any right

Petitioner may have to bring a declaratory judgment or other civil action in an appropriate court;

and it is further

          ORDERED that the Clerk shall serve a copy of the Petition (ECF No. 1), Petitioner’s

motion (ECF No. 2) and this Opinion and Order upon Respondent by regular mail, with all costs

of service advanced by the United States; and it is further

          ORDERED that the Clerk shall forward a copy of the Petition (ECF No. 1), Petitioner’s

motion (ECF No. 2), and this Opinion and Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address: USANJ-HabeasCases@usdoj.gov; and it is

further

          ORDERED that Petitioner’s motion to expedite (ECF No. 2) is GRANTED IN PART;

and it is further

          ORDERED that Petitioner’s motion requesting mandamus to expedite screening (ECF No.

7) is DENIED AS MOOT; and it is further

          ORDERED that within twenty (20) days of the date of the entry of this Order, Respondent

shall file and serve an expedited answer or motion, which responds to the allegations and grounds




                                                 3
in the Petition and which includes all affirmative defenses Respondent seeks to invoke; and it is

further

          ORDERED that Respondent shall file and serve with the expedited answer or motion,

certified copies of all documents necessary to resolve Petitioner’s claim(s) and affirmative

defenses; and it is further

          ORDERED that within twenty (20) days of receipt of the expedited answer or motion,

Petitioner may file a reply to Respondents’ submission; and it is further

          ORDERED that within seven (7) days of Petitioner’s release, be it parole or otherwise,

Respondent shall electronically file a written notice of the same with the Clerk; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order upon

Petitioner by regular U.S. mail.



                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                  4
